United States Court of Appeals
                                    For  the  Seventh  Circuit  
                                    Chicago,  Illinois  60604  
  
  
                                          February  13,  2017  
  
  
                                                Before  
  
                              FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                              ANN  CLAIRE  WILLIAMS,  Circuit  Judge  
  
                              DIANE  S.  SYKES,  Circuit  Judge  
  
  
Nos.  15-­‐‑2204  &  16-­‐‑1864                                     Petitions  for  Review  of  
                                                                    Orders  of  the  Board  of  
MARGARITA  DEL  PILAR  FITZPATRICK,  
                                                                    Immigration  Appeals.  
   Petitioner,  
                                                                    No.  A097  846  616  
           v.  

JEFF  SESSIONS,  Attorney  General  of  the  United  
States,  
     Respondent.  
  
  
  
                                               Order  
  
     The  opinion  of  this  court  issued  today,  February  13,  2017,  is  amended  as  
follows:  
  
      Page  2,  line  7  from  the  bottom,  “when  response”  should  be  “when  in  
      response”.